891 F.2d 299
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Linda R. WRIGHT, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3372.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1989.Rehearing Denied Dec. 12, 1989.

Before NIES, Circuit Judge, BENNETT, Senior Circuit Judge and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. AT07528910341, dismissing the appeal of Linda R. Wright for lack of jurisdiction is affirmed.

OPINION

2
After settling her 1985 removal from the Veterans Administration, with prejudice, Wright persists in challenging her removal.   This matter was finally adjudicated by this court on October 31, 1986, in her first appeal.   The agency had no obligation to reinstate her, and the Board had no jurisdiction to review the agency's decision not to rehire her.   Thus, the Board's decision to dismiss her second appeal for the reasons it stated was correct.


3
Wright's second appeal to this court has placed a serious burden on this court, particularly as the court allowed Wright to proceed without paying the required fees.


4
Respondent requests an award of costs and attorney's fees for what it asserts has been a substantially unjustified appeal.   We agree with Respondent that Wright's appeal is frivolous, and while the government's costs and attorney's fees are warranted, an order to pay would be useless.   As an alternative, in view of Wright's abuse of the judicial system, the court directs that the government need not respond to any papers filed by Wright in the future on these matters unless specifically directed to do so by this court.